DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2020 and April 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8,-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2017/0164187).
Regarding claims 1 and 9, Lu discloses or suggests a data transmission method and a data transmission apparatus, comprising a memory having instructions and at least one processor coupled with the memory (see at least paragraphs 28 and 34, memory connected to a processor), where the instructions are executed by the at least one processor to cause the apparatus to:
receive a data packet from an air interface, where the apparatus is a wireless backhaul node, and the wireless backhaul node is configured to provide a wireless backhaul service for a node that wirelessly accesses the wireless backhaul node (see at least Fig. 10C and paragraphs 77-79, relay UE 100a receives a data packet from remote UE 1000, where the relay UE 100a is a wireless backhaul node providing a wireless backhaul connection for the remote UE 1000);
duplicate the data packet to obtain M data packets, where M is an integer greater than 1 (see at least Fig. 10C, and paragraphs 78 and 79, relay UE 100a in Fig. 10C utilizes connections 4040 and 4050 to provide multi-connectivity channels, where relay UE 100a duplicates a user 
split the M data packets (see at least Fig. 10C, and paragraphs 78 and 79, relay UE 100a utilizes connections 4040 and 4050 to provide multi-connectivity channels, where relay UE 100a generates at least two copies of the packet and transmits one copy of the duplicated packet through the connection 4040 and the other copy of the duplicated packet through the connection 4050); and
send the M data packets to a second node through at least two paths (see at least Fig. 10C, and paragraphs 78 and 79, relay UE 100a utilizes connections 4040 and 4050 to provide multi-connectivity channels, where relay UE 100a generates at least two copies of the packet and transmits one copy of the duplicated packet through the connection 4040 and the other copy of the duplicated packet through the connection 4050 to RAN 2000);
regarding claims 2 and 10, at least two of the M data packets are aggregated at the second node (see at least Fig. 10C and paragraphs 77-79, the copies of the packets are aggregated at the RAN 2000 to enhance reliability of the wireless communication between the remote UE 1000 and the RAN 2000);
regarding claims 3 and 11, the instructions further cause the apparatus to:
when the apparatus determines that the data packet meets a preset condition, duplicate the data packet to obtain the M data packets (see at least paragraphs 78 and 79, relay UE obtains information reflecting whether the relay UE is utilized for the multi-hop wireless backhaul connection or the topologically redundant wireless backhaul connections for radio resource aggregation or the multi-connectivity channels, where the relay UE is configured to 
where the data packets meets a preset condition comprises at least one of the following cases: the data packet is a data packet of a specified terminal (see at least paragraphs 78 and 79, relay UE obtains information reflecting whether the relay UE is utilized for the multi-hop wireless backhaul connection or the topologically redundant wireless backhaul connections for radio resource aggregation or the multi-connectivity channels, where the relay UE is configured to meet different UE service requirements comprising service type, UE subscription, RAN slice instance ID, and UE usage type); and
regarding claims 8 and 15, the instructions further cause the apparatus to:
receive second indication information, where the second indication information is used to indicate whether to activate a data duplication function of the apparatus (see at least paragraphs 78 and 79, relay UE obtains information reflecting whether the relay UE is utilized for the multi-hop wireless backhaul connection or the topologically redundant wireless backhaul connections for radio resource aggregation or the multi-connectivity channels, where the data duplication function is activated when the relay UE is utilized for the multi-hop wireless backhaul connection or the topologically redundant wireless backhaul connections for the multi-connectivity channels); and
when the second indication information is used to indicate to activate the data duplication function of the apparatus, where the apparatus is configured to activate the data duplication function of the apparatus according to the second indication information (see at least paragraphs 78 and 79, relay UE obtains information reflecting whether the relay UE is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0164187) in view of Babaei et al. (US 2018/0279262).
Regarding claim 16, Lu discloses or suggests a data transmission apparatus, comprising a memory having instructions and at least one processor coupled with the memory (see at least 
receive at least two data packets through at least one path, where the apparatus is a wireless backhaul node, where the wireless backhaul node is configured to provide a wireless backhaul service for a node that wirelessly accesses the wireless backhaul node, and where the at least one path is a path between the apparatus and a first node (see at least Fig. 10C and paragraphs 77-79, relay UE 100a utilizes connections 4040 and 4050 to provide multi-connectivity channels, where relay UE 100a transmits one copy of the duplicated packet through the connection 4040 and the other copy of the duplicated packet through the connection 4050 to RAN 2000, where RAN 2000 is a wireless backhaul node for providing a wireless backhaul connection for remote UE 1000 and relay UEs 100a-100e via at least one path between RAN 2000 and remote UE 1000).
Lu does not explicitly disclose performing duplicate detection on at least one of the at least two data packets. However, Babaei, from the same or similar fields of endeavor, discloses or suggests performing duplicate detection on at least one of the at least two data packets (see at least paragraph 295, performing duplication detection).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Babaei in to the invention of Lu in order to remove received duplications (see at least paragraph 295 of Babaei).
Regarding claim 17, Lu discloses or suggests that the at least one data packet is a data packet that is in the at least two data packets and that meets a preset condition (see at least paragraphs 78 and 79, relay UE obtains information reflecting whether the relay UE is utilized 
where the data packets meets the preset condition comprises at least one of the following cases: the data packet is a data packet of a specified terminal (see at least paragraphs 78 and 79, relay UE obtains information reflecting whether the relay UE is utilized for the multi-hop wireless backhaul connection or the topologically redundant wireless backhaul connections for radio resource aggregation or the multi-connectivity channels, where the relay UE is configured to meet different UE service requirements comprising service type, UE subscription, RAN slice instance ID, and UE usage type).

Allowable Subject Matter
Claims 4-7, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhu et al. (US 2019/0028918) discloses downlink multi-point diversity, where a first network node send duplicated packets to one or more secondary network nodes via backhaul, and then both the first network node and the one or more secondary network nodes deliver the duplicated packets to a terminal device. 
Leroudier (US 2009/0029645) discloses multi-tier backhaul network system with traffic differentiation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        11/05/2021